EXHIBIT 10.1




CONSULTING AGREEMENT







This Consulting Agreement (the "Agreement") made this fifth day of September by
and between Capital One Resource Co., Ltd., (the “Consultant”), a Brunei
Corporation, and wholly owned subsidiary of China Direct, Inc., a Florida
corporation located at 5301 N. Federal Highway, Suite 120, Boca Raton, FL 33487,
and MediaReady, Inc., a Florida corporation (“MRED” or "Company"), located at
888 East Las Olas Boulevard, Suite 710, Fort Lauderdale, FL 33301.




RECITALS:




A.

MediaReady, Inc. desires to engage the services of Consultant to assist MRED to
identify, evaluate and coordinate a potential merger and/or acquisition
opportunity involving an entity in the People’s Republic of China (“PRC”).  MRED
will look to Consultant for advice on general business activities and customs
relative to the operations of a business entity in the PRC.  




B.

Capital One Resource Co., Ltd., is a consultant organization serving as a cross
pacific bridge between US capital markets and entities operating within the
Chinese economy.




C.

Capital One Resource Co., Ltd. is desirous of performing such consulting
services on behalf of MediaReady, Inc.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:




1.

Consulting Services.




a

Consultant has identified an entity located in the PRC who is desirous of
establishing a potential merger and acquisition opportunity and/or business
combination with a U.S. entity.  Consultant hereby agrees that it shall, during
the term of this Agreement, undertake the performance of services as outlined in
this Agreement.  




b

Upon the terms and subject to the conditions contained in this Agreement,
Consultant hereby agrees that it shall, during the term of this Agreement, use
its best efforts to provide support to MRED in the following areas:




i.

Structure a potential M&A or business combination

ii.

Translation of materials (English/Chinese)

iii.

Restructure balance sheet of Company

iv.

Convert all outstanding debt obligations

v.

General business consulting relative to business customs in the PRC





1







--------------------------------------------------------------------------------

vi.

Support the efforts of MRED and a candidate to enter into definitive agreements
regarding a potential transaction

vii.

Assist in the Due diligence on candidates

viii.

Assisting to close a potential transaction

ix.

Assist with the preparation and filing of a Form 8/K disclosing material terms
and financial statements of potential transaction




2.

Term.  This Agreement shall expire on September 30, 2007.  Consultant
compensation for any extension will be negotiated prior to such extension.




3.

Compensation.  




a

Company shall issue to Consultant 10,000,000 shares of common stock of
MediaReady, Inc. (OTCBB: MRED) upon signing this Agreement.




b

Company shall issue to Consultant 8,000,000 shares of common stock of
MediaReady, Inc. (OTCBB: MRED) upon signing a definitive agreement to enter into
a business combination transaction with any entity introduced by Consultant or
any of Consultant’s affiliates.  




c

Discretionary Award Fees.  At the discretion of the Company, this Agreement
provides for the additional payment of fees payable to the Consultant in either
readily available funds or other marketable securities.  




4.

Indemnification.  Consultant shall not be liable to the Company or to any
officer, director, employee, stockholders, or creditor of the Company, for any
act or omission in the course of or in connection with the provision of advice
or assistance hereunder.  The Company agrees to and shall defend, indemnify and
hold China Direct Investments, Inc., China Direct, Inc. and its affiliates and
any of their directors, officers and employees harmless from and against any and
all suits, claims, demands, causes of action, judgment damages, expenses and
liability, including court costs and attorney’s fees which may in any way result
from services provided by Consultant pursuant to or in connection with this
Agreement.  Consultant does not, in any way, guarantee that MRED will
subsequently close any transaction with any Chinese entity introduced to MRED by
Consultant.




5.

Termination.  Either party may terminate this Agreement upon the giving of
thirty (30) days’ prior written notice, but no such termination shall affect
compensation pursuant to Paragraph 3 hereof.  




6.

Entire Agreement.  This Agreement contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.




7.

Waivers and Amendments.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the





2







--------------------------------------------------------------------------------

party waiving compliance.  No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder,
nor any single or partial exercise of any right, power or privilege hereunder,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.  The rights and remedies herein provided
are cumulative and are not exclusive of any rights or remedies which any party
may otherwise have at law or in equity.




8.

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Florida applicable to agreements made and to be
performed entirely within such State.




9.

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.




10.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.




11.

Other Activities.  Nothing contained herein shall prevent Consultant from
acquiring or participating in a transaction of any kind with any other entity
proposed by Consultant to be acquired by Company.  Consultant may be a party to
such transaction at a price, terms and conditions more or less favorable than
those offered to Company.




12.

Natural Disaster.  In the event that any obligation of either party is prevented
or delayed by circumstances of natural disaster, such party will be excused from
any failure to perform any such obligation under this Agreement to the extent
that such failure is caused by any such circumstances.




13.

Non-Solicitation of Consultant's Employees:  Company agrees not to knowingly
hire or solicit Consultant's employees during performance of this Agreement and
for a period of two years after termination of this Agreement without
Consultant's written consent.




14.

Mediation and Arbitration:  If a dispute arises under this Agreement, the
parties agree to first try to resolve the dispute with the help of a mutually
agreed-upon mediator in Palm Beach County, FL. Any costs and fees other than
attorney fees associated with the mediation shall be shared equally by the
parties. If the dispute is not resolved through mediation, the parties agree to
submit the dispute to binding arbitration in Florida under the rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court with jurisdiction to do so.




15.

Attorney Fees:  If any legal action is necessary to enforce this Agreement, the
prevailing party shall be entitled to reasonable attorney fees, costs and
expenses.





3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




MediaReady, Inc.




/s/ V. Jeffrey Harrell

[Sign name]




V. Jeffrey Harrell, President

[Print name]




September 5, 2007

[Date]

Capital One Resource Co., Ltd.




/s/ Xiaowen Zhuang

[Sign name]




Xiaowen Zhuang

[Print name]




September 5, 2007

[Date]








4





